AMENDED AND RESTATED COLLATERAL AGREEMENT



 

THIS AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Amended Collateral
Agreement”), dated as of March , 2013, by and among XZERES Corp., a Nevada
corporation (the “Borrower”), XZERES Energy Services Corp., a Nevada
corporation, XZERES Wind Europe Limited., a corporation organized under the laws
of the Republic of Ireland, and any and all Additional Grantors who may become
party to this Amended Collateral Agreement (the Borrower, such other named
entities, and such Additional Grantors are hereinafter referred to each as a
“Grantor” and collectively as the “Grantors”), and Hanover Holdings I, LLC (the
“Secured Party”) as Lender under the Revolving Credit Agreement dated as of
August 1, 2012 (as same may be amended, modified, supplemented and/or restated
from time to time, the “Loan Agreement”) by and between the Borrower and the
Secured Party.

 

STATEMENT OF PURPOSE

 

Pursuant to the Loan Agreement, the Secured Party made Loans to the Borrower in
the aggregate principal amount of $1,500,000, upon the terms and subject to the
conditions set forth therein.

The Borrower acknowledges and agrees that it is in default under the Loan
Agreement and the other Loan Documents; it has received due notice of such
events of defaults; such events of default remain uncured after all the
applicable cure periods have run; it has not defenses to same; and the Secured
Party is entitled to acceleration of all sums due under the Loan Documents and
all such sums are immediately due and payable without any claim, defense, or
setoff.

The Secured Party, without waiving any rights under any of the Loan Documents or
under Applicable Law or in equity, has demanded that the Borrower and each
Grantor provide additional collateral for their obligations under the Loan
Agreement and the other Loan Documents, and Borrower, and each Grantor so agrees
upon the terms and subject to the conditions as hereinafter provided in this
Amended Agreement.

It is a condition precedent to the Secured Party agreeing to forbear the
immediate exercise of its rights and remedies under the Loan Agreement and the
other Loan Documents that the Grantors shall have executed and delivered this
Amended Collateral Agreement to the Secured Party. Upon the execution and
delivery of this Amended Collateral Agreement, that certain original collateral
agreement dated as of August 1, 2012 (the “Original Collateral Agreement”) among
the parties hereto, is hereby terminated, void, and of no further force or
effect except as to those provisions setting forth the priority of the security
interests and liens described therein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Secured Party to enter into the Loan Agreement and make the Loans to the
Borrower thereunder, each Grantor hereby agrees with the Secured Party, as
follows:

 

1

 



Article I
DEFINED TERMS

Section 1.1.          Terms Defined in the Uniform Commercial Code.

(a)                The following terms when used in this Amended Collateral
Agreement shall have the meanings assigned to them in the UCC (as defined in
Section 1.2 below) as in effect from time to time: “Account”, “Account Debtor”,
“Authenticate”, , “Chattel Paper”;, “Deposit Account”, “Documents”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Instrument”,
“Inventory”, “, “Proceeds”, “Record”, “Registered Organization”, and “Tangible
Chattel Paper”.

(b)               Terms defined in the UCC and not otherwise defined herein or
in the Loan Agreement shall have the meaning assigned in the UCC as in effect
from time to time.

Section 1.2.          Definitions. The following terms when used in this Amended
Collateral Agreement shall have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 hereof and Section 5.11 of the Loan
Agreement.

“Agreement” means this Collateral Agreement, as amended, modified, supplemented
and/or restated from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code, as amended
or supplemented).

“Collateral” has the meaning assigned thereto in Section 2.1.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Secured Party with respect to the Security
Interest granted in such Collateral, and in each case, in form and substance
satisfactory to the Secured Party.

“Excess Collateral” has the meaning assigned thereto in Section 4.6(c).

“Grantors” has the meaning set forth in the preamble of this Amended Collateral
Agreement.

“Loan Agreement” has the meaning assigned thereto in the preamble of this
Amended Collateral Agreement.

2

 

“Obligations” means, with respect to the Borrower, the meaning assigned to such
term in the Loan Agreement and with respect to all Grantors, all liabilities and
obligations of the Grantors hereunder.

“Perfection Certificate” means the perfection certificate dated as of the date
hereof, substantially in the form of Exhibit A attached hereto, and otherwise in
form and substance satisfactory to the Secured Party, and duly certified by an
officer, partner or member, as applicable, of each Grantor.

“Secured Party” has the meaning assigned thereto in the preamble of this Amended
Collateral Agreement.

“Security Interests” means the liens and security interests granted pursuant to
Article II.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

Section 1.3.          Other Definitional Provisions. Terms defined in the Loan
Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement. The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Amended Collateral
Agreement shall refer to this Amended Collateral Agreement as a whole and not to
any particular provision of this Amended Collateral Agreement, and Section and
Schedule references are to this Amended Collateral Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof. The word “including” and words of similar import when
used in this Amended Collateral Agreement shall mean “including, without
limitation,” unless otherwise specified.

. As a material inducement for Secured Party to enter into this Amended
Collateral Agreement and the other amended and restated Loan Documents, each
Grantor hereby reaffirms and reconfirms each representation, warranty and
covenant contained in the Loan Documents, as each of them may be amended and/or
restated from time to time.

 

Article II
SECURITY INTEREST

Section 2.1.          Grant of Security Interest.

(a) Each Grantor hereby grants, pledges and collaterally assigns to the Secured
Party a security interest in all of such Grantor’s right, title and interest in,
to, and under any and all purchase orders with VG Energy, Inc. VG Energy,
Turbines Direct, Pennine Wind, Good Life Incorporated, Altair LTD., Tom Edwards
(Penrhiwfer Farm), Michael Gilhespy, Robert Procter, Peter Varney, PassiM
Developments, Louise Laughlin, Glyn Gwilym Farm, Church Farm, Hendre Farm,
Richard Couzens, Robert Peggie, Ken Howatson, Weston Farm, John& Nicola Sampson,
John Duncan, Sally Kinnear, Martin Sherman, Gurland Farm, Trevilley Farm,
Jeffery

3

 

Throup, Trill Farm, Good Life, JJ & CI Powell, Richard Smith, Pen Glog, Ben
Bowerman, Grossman Organic Farms, Interior Exterior, Wind Energy Systems, JBS
Solar, Spakowski, Ideal Energy, Penn Renewables, Kurt Farchild, SGEI, GW Power
Solutions, Independent Power, Wind Turbines of Ohio and any of their respective
Affiliates (collectively, the “Purchase Orders”) and the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest,
and wherever located or deemed located whether or not pertaining to the Purchase
Orders (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

(i) all Goods;

(ii) work in progress

(iii) all Inventory;

(iv) all Accounts;

(v) all cash, prepaid expenses, and currency;

(vi) all Chattel Paper

(vii) all Instruments;

(viii) all Documents;

(ix) all Equipment;

(x) all Fixtures;

(xi) all General Intangibles;

(xii) all other tangible or intangible property and assets of any Grantor, not
otherwise described above;

(xiii) all books and records pertaining to the Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing.

(b)               Notwithstanding clause (a) of this Section 2.1, to the extent
that, at any time, the grant of a security interest in any contract rights
would, notwithstanding Sections 9-407 and 9-408 of the UCC or other applicable
law, cause a breach of the subject Contract permitting the conterparty thereto
to terminate such Contract under applicable law, such contract rights shall not
at such time be part of the Collateral (but the proceeds thereof and any
supporting obligations therefor shall be part of the Collateral). Each Grantor
shall use all commercially reasonable

4

 

efforts to obtain any necessary consents or waivers required in order for such
Grantor to grant the Security Interests in any affected Contract.

Section 2.2.          Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Amended Agreement had not been executed, (b) the exercise by Secured Party of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral,
(c) the Secured Party shall have no obligation or liability under the contracts
and agreements included in the Collateral by reason of this Amended Collateral
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder, and (d) the Secured Party
shall have no liability in contract or tort for any Grantor's acts or omissions.

Each Grantor shall and hereby does unconditionally guarantee Borrower’s due
performance of Borrower’s under the Loan Documents. Such guarantee is a
guarantee of payment and not of collection. For the avoidance of doubt, such
Grantor is acting in the capacity as a surety with respect to Borrower’s
obligations under the Loan Documents.

 

Article III
REPRESENTATIONS AND WARRANTIES 

 

To induce the Secured Party to enter into the Loan Agreement and to make the
Loans to the Borrower thereunder and not to exercise its remedies thereunder and
hereunder, each Grantor hereby represents and warrants to the Secured Party
that:

Section 3.1.          Existence. Each Grantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the requisite power and authority to own, lease
and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization other than
in any such jurisdiction where failure to so qualify would not reasonably be
expected to have a Material Adverse Effect.

Section 3.2.          Authorization of Agreement; No Conflict. Each Grantor has
the right, power and authority and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of,
this Amended Collateral Agreement. This Amended Collateral Agreement has been
duly executed and delivered by the duly authorized officers of each Grantor, and
this Amended Collateral Agreement constitutes the legal, valid and binding
obligation of the Grantors, enforceable against the Grantors in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general, and general limitations on the availability of equitable remedies. The
execution, delivery and performance by the Grantors of this Amended Collateral
Agreement will not, by the passage of time, the giving of notice or otherwise,
violate any material provision of any Applicable Law or any Contract material to
the business of any Grantor and will not result in the creation or imposition of
any Lien, other than the Security Interests, upon or with respect to any
property or revenues of any Grantor.

Section 3.3.          Consents. No approval, consent, exemption, authorization
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against any Grantor or any Subsidiary
of this Amended Collateral Agreement, except filings under the UCC.

Section 3.4.          Perfected First Priority Liens. The Security Interests
granted pursuant to this Amended Collateral Agreement (a) constitute valid
security interests in all of the Collateral in favor of the Secured Party
(subject to the intercreditor agreement with Renewable Power Resources, LLC), as
collateral security for the Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor, and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except to the extent of any
priority accorded under Applicable Law to any Permitted Liens. Upon the filing
and acceptance of financing statements in the jurisdiction of formation of the
respective Grantors reflected in the Perfection Certificate the Security
Interests will be perfected first priority security interests in all Collateral
in which a security interest can be perfected by means of filing; and upon
delivery to the Secured Party of the certificates representing the Collateral
consisting of Certificated Securities, the Security Interests will be perfected
first priority security interests in such Collateral.

Section 3.5.          Title; No Other Liens. Except for the Security Interests,
each Grantor owns each item of the Collateral free and clear of any and all
Liens or claims other than Permitted Liens. No financing statement under the UCC
of any state which names a Grantor as debtor or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Secured Party pursuant to
this Amended Collateral Agreement or in connection with Permitted Liens. No
Collateral is in the possession or Control of any Person asserting any claim
thereto or security interest therein, except that a bailee, consignee or other
Person may have possession of Collateral as contemplated by, and so long as, the
applicable Grantors have complied to the satisfaction of the Secured Party with
the applicable provisions of Section 4.

Section 3.6.          State of Organization; Location of Inventory, Equipment
and Fixtures; Other Information.

(a)                The exact legal name of each Grantor is as set forth in the
Perfection Certificate.

(b)               Each Grantor is a Registered Organization organized under the
laws of the jurisdiction identified for such Grantor in the Perfection
Certificate. The taxpayer identification number and Registered Organization
number (if any) of each Grantor is as set forth for such Grantor in the
Perfection Certificate.

(c)                The mailing address, chief place of business, chief executive
office and office where each Grantor keeps its books and records relating to the
Accounts, Documents, and

5

 

General Intangibles in which it has any interest is located at the locations
specified for such Grantor in the Perfection Certificate. No Grantor has any
other places of business. No Grantor does business or has done business during
the past five years under any trade name or fictitious business name except as
disclosed for such Grantor in the Perfection Certificate. Except as disclosed in
the Perfection Certificate, no Grantor has acquired assets from any Person,
other than assets acquired in the ordinary course of such Grantor's business,
during the past five years.

Section 3.7.          Accounts. Each existing Account constitutes, and each
hereafter arising Account will constitute, the legally valid and binding
obligation of the applicable Account Debtor. The amount represented by each
Grantor to the Secured Party as owing by each Account Debtor is, or will be, the
correct amount actually and unconditionally owing, except for normal cash
discounts and allowances in the ordinary course of business where applicable. No
Account Debtor has any defense, set-off, claim or counterclaim against any
Grantor that can be asserted against the Secured Party, whether in any
proceeding to enforce Secured Party’s rights in the Collateral or otherwise,
except defenses, set-offs, claims or counterclaims that are not, in the
aggregate, material to the value of the Accounts. None of the Accounts is, nor
will any hereafter arising Account be, evidenced by a promissory note or other
Instrument, other than a check, that has not been pledged and delivered to the
Secured Party in accordance with the terms hereof.

Section 3.8.          Chattel Paper. As of the date hereof, to the Grantors’
Knowledge, no Grantor holds any Chattel Paper.

 

Article IV
COVENANTS

 

Until the Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitment has been terminated, unless express written consent
has been obtained from the Lender, the Grantors covenant and agree that:

Section 4.1.          Maintenance of Perfected Security Interest; Further
Information.

(a)                Each Grantor shall maintain the Security Interest created by
this Amended Collateral Agreement as a perfected Security Interests having at
least the priority described in Section 3.4 and shall defend such Security
Interest against the claims and demands of all Persons whomsoever.

(b)               Each Grantor will furnish to the Secured Party from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Secured Party may reasonably request, all in reasonable detail.

Section 4.2.          Maintenance of Insurance.

(a)                Each Grantor will maintain, with financially sound and
reputable companies, insurance policies (i) insuring the Collateral against loss
by fire, explosion, theft, fraud and such other casualties, including business
interruption, as may be reasonably satisfactory to the Secured

6

 

Party in amounts and with deductibles at least as favorable as those generally
maintained by businesses of similar size engaged in similar activities, and
(ii) insuring such Grantor and the Secured Party against liability for hazards,
risks and liability to persons and property relating to the Collateral
(including, without limitation, products liability coverage), in amounts and
with deductibles at least as favorable as those generally maintained by
businesses of similar size engaged in similar activities, such policies to be in
such form and having such coverage as may be reasonably satisfactory to the
Lender.

(b)               All such insurance (other than workers’ compensation) shall
(i) name the Secured Party as loss payee (to the extent covering risk of loss or
damage to tangible property) and as an additional insured as its interests may
appear (to the extent covering any other risk), (ii) provide that no
cancellation shall be effective until at least thirty (30) days after receipt by
the Secured Party of written notice thereof, and (iii) be reasonably
satisfactory in all other respects to the Secured Party.

(c)                Upon the request of the Secured Party, each Grantor shall
deliver to the Secured Party periodic information from a reputable insurance
broker with respect to the insurance referred to in this Section 4.2.

Section 4.3.          Changes in Locations; Changes in Name or Structure. No
Grantor will, except upon fifteen (15) days’ prior written notice to the Secured
Party and delivery to the Secured Party of (a) all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Secured Party to
maintain the validity, perfection and priority of the Security Interests, and
(b) if applicable, a written supplement to the Perfection Certificate:

(i)                 change its organizational form or structure, jurisdiction of
organization or the location of its chief executive office from that identified
in the Perfection Certificate; or

(ii)               change its name or identity to such an extent that any
financing statement filed by the Secured Party in connection with this Amended
Collateral Agreement would become misleading.

Section 4.4.          Required Notifications. Each Grantor shall promptly notify
the Secured Party, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral, or (b) the occurrence of
any other event which could reasonably be expected to have a material adverse
effect on the aggregate value of the Collateral or on the Security Interests.

Section 4.5.          Delivery Covenants. Each Grantor will deliver and pledge
to the Secured Party all Tangible Chattel Paper owned or held by such Grantor,
in each case, together with an Effective Endorsement and Assignment and all
supporting obligations, as applicable, unless such delivery and pledge has been
waived in writing by the Secured Party.

Section 4.6.          Filing Covenants. Pursuant to Section 9-509 of the UCC and
any other Applicable Law, each Grantor authorizes the Secured Party to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Secured Party determines appropriate to
perfect the Security Interests of the Secured Party under this Amended
Collateral Agreement. Such financing statements may describe the Collateral in
the same manner as described herein or may contain an indication or description
of Collateral that describes such property in any other manner as the Secured
Party may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the Security Interest in the Collateral granted
herein, including, without limitation, describing such property as “all assets”
or “all personal property.” Further, a photographic or other reproduction of
this Amended Collateral Agreement shall be sufficient as a financing statement
or other filing or recording document or instrument for filing or recording in
any jurisdiction. Each Grantor hereby authorizes, ratifies and confirms all
financing statements and other filing or recording documents or instruments
filed by Secured Party prior to the date of this Amended Collateral Agreement.



7

 

In addition to the foregoing, each Grantor shall execute and deliver one or more
collateral assignments in such form as Secured Party may request.

Section 4.7.          Accounts.

(a)                Other than in the ordinary course of business consistent with
its past practice, no Grantor will (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Account Debtor,
(iv) allow any credit or discount whatsoever on any Account, or (v) amend,
supplement or modify any Account in any manner that could adversely affect the
value thereof.

(b)               Each Grantor will deliver to the Secured Party a copy of each
material demand, notice or document received by such Grantor that questions or
calls into doubt the validity or enforceability of any material Account.

(c)                The Secured Party shall have the right, upon without prior
notice to the Borrower to make test verifications of the Accounts in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Secured Party may
reasonably require in connection with such test verifications. At any time and
from time to time, upon the Secured Party’s reasonable request and at the
expense of the relevant Grantor, such Grantor shall cause independent
accountants or other Persons reasonably satisfactory to the Secured Party to
furnish to the Secured Party reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.

(d)               Upon request of the Secured Party at any time each Grantor
shall direct is Account Debtors to remit all payments on Accounts owing to such
Grantor from time to time to a lockbox maintained in the name or under the
Control of the Secured Party and swept on a regular basis into a Deposit Account
at a Controlled Depositary or the Collateral Account.

Section 4.8.          Further Assurances. Upon the request of the Secured Party
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver, and have recorded, such further collateral assignments,
intercreditor agreements, subordination agreements, pledge agreements,
instruments and documents and take such further actions as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Amended Collateral Agreement and of the rights and powers herein
granted, including, without limitation, (a) the collateral assignment of any
Contract or Borrower’s IP and (b) all applications, certificates, instruments,
registration statements, and all other documents and papers the Secured Party
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Amended Collateral Agreement.



8

 



Article V
REMEDIAL PROVISIONS

 

Section 5.1.          General Remedies. If an Event of Default shall occur and
be continuing, the Secured Party may exercise, in addition to all other rights
and remedies granted to it in this Amended Collateral Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other Applicable
Law. Without limiting the generality of the foregoing, the Secured Party,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required hereunder or by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, presentments, protests, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Secured Party may disclaim any warranties of title, possession
and quiet enjoyment. The Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Secured Party’s
request, to assemble the Collateral and make it available to the Secured Party
at places which the Secured Party shall reasonably select, whether at such
Grantor’s premises or elsewhere. To the extent permitted by Applicable Law, each
Grantor waives all claims, damages and demands it may acquire against the
Secured Party arising out of the exercise by it of any rights hereunder except
to the extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of the Secured Party. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

Except as required by Applicable Law, each Grantor hereby waives any right to
any notice or cure period herein provided or otherwise provided under any other
Loan Document.

Section 5.2.          Specific Remedies.

9

 

(a)                The Secured Party hereby authorizes each Grantor to collect
its Accounts, under the Secured Party’s direction and control; provided that,
the Secured Party may curtail or terminate such authority at any time after the
occurrence and during the continuance of an Event of Default.

(b)               Upon the occurrence and during the continuance of an Event of
Default:

(i)                 the Secured Party may communicate with Account Debtors of
any Account subject to a Security Interest and upon the request of the Secured
Party, each Grantor shall notify (such notice to be in form and substance
satisfactory to the Secured Party) its Account Debtors and parties to the
Contracts subject to a Security Interest that such Accounts and the Contracts
have been assigned to the Secured Party;

(ii)               each Grantor shall forward to the Secured Party, on the last
Business Day of each week (or more frequently if requested by the Secured
Party), deposit slips related to all cash, money, checks or any other similar
items of payment received by the Grantor during such week, and, if requested by
the Secured Party, copies of such checks or any other similar items of payment,
together with a statement showing the application of all payments on the
Collateral during such week and a collection report with regard thereto, in form
and substance satisfactory to the Secured Party.

(iii)             whenever any Grantor shall receive any cash, money, checks or
any other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), such Grantor agrees that it will, within one (1)
Business Day of such receipt, deposit all such items of payment into an account
designated by the Secured Party and until such Grantor shall deposit such cash,
money, checks or any other similar items of payment in such account such Grantor
shall hold such cash, money, checks or any other similar items of payment in
trust for the Secured Party and as property of the Secured Party, separate from
the other funds of such Grantor, and the Secured Party shall have the right to
transfer or direct the transfer of the balance of each account in a manner
determed by the Secured Party. All such Collateral and Proceeds of Collateral
received by the Secured Party hereunder shall be held by the Secured Party as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.4.

(iv)             the Secured Party shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any Contract and exercise all rights of such Grantor thereunder as
fully as such Grantor itself could, (B) do all other acts which the Secured
Party may deem necessary or proper to protect its Security Interest granted
hereunder, provided such acts are not inconsistent with or in violation of the
terms of the Loan Agreement or Applicable Law, and (C) sell, assign or otherwise
transfer any Contract constituting Collateral, subject, however, to the prior
approval of each other party to such Contract, to the extent required under the
Contract.



10

 



 

Section 5.3.          Application of Proceeds. At such intervals as may be
agreed upon by the Borrower and the Secured Party, or, if an Event of Default
shall have occurred and be continuing, at any time at the Lender’s election, the
Secured Party may apply all or any part of the Collateral or any Proceeds of the
Collateral in payment in whole or in part of the Obligations (after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements) in
accordance with Section 2.04 of the Loan Agreement. Any balance of such Proceeds
remaining after payment in full of the Obligations shall be paid over to the
Grantors, or to whomever else may be lawfully entitled to receive the same. Only
after (a) the payment by the Secured Party of any other amount required by any
provision of law, including, without limitation, Section 9-610 and Section 9-615
of the UCC, and (b) the payment in full of the Obligations, shall the Secured
Party account for the surplus, if any, to any Grantor, or to whomever else may
be lawfully entitled to receive the same.

Section 5.4.          Waiver, Deficiency. Each Grantor hereby waives, to the
extent permitted by Applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law in order to prevent or delay the enforcement of this Amended
Collateral Agreement or the absolute sale of the Collateral or any portion
thereof. Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by the
Secured Party to collect such deficiency.

Article VI
THE SECURED PARTY

Section 6.1.          Secured Party’s Appointment as Attorney-In-Fact.

(a)                Each Grantor hereby irrevocably constitutes and appoints the
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor
or in its own name, for the purpose of carrying out the terms of this Amended
Collateral Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Amended Collateral Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the Secured
Party the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following at any time:

(i)                 in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or Contract subject to a Security Interest or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Secured Party for
the purpose of collecting any and all such moneys due under any Account or
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;

(ii)               pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Amended

11

 

Collateral Agreement and pay all or any part of the premiums therefor and the
costs thereof,

(iii)             execute, in connection with any sale provided for in this
Amended Collateral Agreement, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral; and

(iv)             (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Secured Party or as the Secured Party shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Secured Party may deem appropriate; and
(G)  generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and do, at the
Secured Party’s option and such Grantor’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve or realize upon the Collateral and the Secured Party’s Security
Interests therein and to effect the intent of this Amended Collateral Agreement,
all as fully and effectively as such Grantor might do.

(b)               If any Grantor fails to perform or comply with any of its
agreements contained herein, the Secured Party, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).

(c)                The costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by the Secured Party in connection with
actions taken pursuant to the terms of this Amended Collateral Agreement shall
be deemed to be Advances under the Loan Agreement and shall, together with
interest thereon at the rate(s) in effect from time to time pursuant to the
Revolving Credit Note, from the date of payment by the Secured Party to the date
reimbursed by the Grantors, be payable by the Grantors to the Secured Party on
demand.

(d)               Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof in accordance with Section
6.1(a). All powers, authorizations and agencies contained in this Amended
Collateral Agreement are coupled with an interest and are irrevocable until this
Amended Collateral Agreement is terminated and the Security Interests created
hereby are released.

Section 6.2.         

12

 

Duty of Secured Party. The Secured Party’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Secured Party deals with similar property for its
own account. Neither the Secured Party nor any of its officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Collateral and shall not impose any duty upon the Secured Party to exercise
any such powers. The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Article VII
MISCELLANEOUS

 

Section 7.1.          Amendments in Writing. None of the terms or provisions of
this Amended Collateral Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 9.04 of the Loan Agreement.

Section 7.2.          Notices. All notices, requests and demands to or upon the
Secured Party or any Grantor hereunder shall be effected in the manner provided
for in Section 9.06 of the Loan Agreement.

Section 7.3.          No Waiver by Course of Conduct, Cumulative Remedies. The
Secured Party shall not by any act (except by a written instrument pursuant to
Section 7.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

Section 7.4.          Enforcement Expenses, Indemnification.

(a)                Each Grantor agrees to pay or reimburse the Secured Party on
demand for all of its reasonable costs and expenses incurred in connection with
enforcing or preserving any rights under this Amended Collateral Agreement and
the other Loan Documents (including, without limitation, in connection with any
workout, restructuring, bankruptcy or other similar

13

 

proceeding), including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Party.

(b)               Each Grantor agrees to pay, and to save the Secured Party
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Amended Collateral
Agreement (but not including franchise taxes or taxes based on net income of the
Secured Party).

(c)                Each Grantor agrees to pay, and to save the Secured Party
harmless from any and all liabilities, obligations, losses, damages, penalties,
costs and expenses in connection with actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Amended Collateral
Agreement to the extent any Grantor would be required to do so pursuant to
Section 9.02 of the Loan Agreement.

(d)               The agreements in this Section 7.4 shall survive repayment of
the Obligations and the termination of this Amended Collateral Agreement and/or
any other Loan Documents.

Section 7.5.          Waiver of Jury Trial; Preservation of Remedies.

(a)                EACH GRANTOR HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AMENDED COLLATERAL AGREEMENT, ANY RIGHTS OR
OBLIGATIONS HEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

(b)               The parties hereto preserve, without diminution, certain
remedies that such Persons may employ or exercise freely, either alone, in
conjunction with or during a dispute. Each such Person shall have and hereby
reserves the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable: (i)
all rights to foreclose against any real or personal property or other security
by exercising a power of sale granted in the Loan Documents or under Applicable
Law or by judicial foreclosure and sale, including a proceeding to confirm the
sale, (ii) all rights of self-help including peaceful occupation of property and
collection of rents, set-off, and peaceful possession of property, (iii)
obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding, and (iv) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
dispute.

Section 7.6.          Successors and Assigns. This Amended Collateral Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of each Grantor (and shall bind all Persons who become bound as a
Grantor to this Amended Collateral Agreement), the Secured Party and their
successors and permitted assigns; provided, that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Amended Collateral
Agreement without the prior written consent of all holders of Obligations.



14

 

Section 7.7.          Set-Off. Each Grantor hereby irrevocably authorizes the
Secured Party at any time and from time to time, without notice to such Grantor,
any such notice being expressly waived by each Grantor, to set off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Secured Party
(or any agent of the Secured Party) to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
Secured Party hereunder and claims of every nature and description of the
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Loan Agreement, any other Loan Document or otherwise, as the Secured
Party may elect, whether or not the Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Secured Party shall notify such Grantor promptly of any such
set-off and the application made by the Secured Party of the proceeds thereof;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Secured Party under this Section
7.7 are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Secured Party may have.

Section 7.8.          Counterparts. This Amended Collateral Agreement may be
executed by one or more of the parties to this Amended Collateral Agreement on
any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 7.9.          Severability. Any provision of this Amended Collateral
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 7.10.      Section Headings. The Section headings used in this Amended
Collateral Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

Section 7.11.      Integration. This Amended Collateral Agreement and the other
agreements, instruments and documents referred to herein represent the agreement
of the Grantors and the Secured Party with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other agreements,
instruments and documents referred to herein.

Section 7.12.      Governing Law. This Amended Collateral Agreement shall be
governed by, construed, interpreted and enforced in accordance with, the laws of
the State of New York, without giving effect to principles of conflicts of laws;
provided, however, that to the extent that the laws of any other jurisdiction
govern the perfection of the Security Interests in any Collateral located in
such jurisdiction or owned by a Grantor located in such jurisdiction, then the
laws of that jurisdiction shall govern as respects such perfection, and the
Grantors shall comply therewith to the same extent as herein provided with
respect to the UCC and other New York law.



15

 

Section 7.13.      Consent to Jurisdiction. Each Grantor hereby irrevocably
consents to the exclusive personal jurisdiction of all state and federal courts
located in New York, New York, in any action, claim or other proceeding arising
out of any dispute in connection with this Amended Collateral Agreement, the
Loan Agreement, the Note and the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations. Each
Grantor hereby irrevocably consents to the service of a summons and complaint
and other process in any action, claim or proceeding brought by the Secured
Party in connection with this Amended Collateral Agreement, the Loan Agreement,
the Note or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, by registered or certified mail, return receipt
requested, in the manner specified in Section 9.06 of the Loan Agreement.
Nothing in this Section 7.13 shall affect the right of the Secured Party to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Secured Party to bring any action or proceeding against any
Grantor or its properties in the courts of any other jurisdiction in which any
Grantor maintains an office or in which any Collateral is located.

Section 7.14.      Acknowledgements.

(a)                Each Grantor hereby acknowledges that (i) it has been advised
by counsel in the negotiation, execution and delivery of this Amended Collateral
Agreement, (ii) the Secured Party has no fiduciary relationship with or duty to
any Grantor arising out of or in connection with the Loan Agreement, this
Amended Collateral Agreement or any of the other Loan Documents, and the
relationship between the Grantors (on the one hand) and the Secured Party (on
the other hand) in connection herewith or therewith is solely that of debtor and
creditor, and (iii) no joint venture is created hereby or otherwise exists by
virtue of the transactions contemplated hereby.

Section 7.15.      Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Amended Collateral Agreement pursuant to
Section 5.11 of the Loan Agreement shall become a Grantor for all purposes of
this Amended Collateral Agreement upon execution and delivery by such Subsidiary
of a joinder agreement (with a Perfection Certificate and/or other appropriate
disclosure schedules respecting such Additional Grantor) in form and substance
satisfactory to the Secured Party.

Section 7.16.      Releases.

(a)                At such time as the Obligations shall have been indefeasibly
paid in full and the Revolving Credit Commitment has been terminated, the
Collateral shall be released from the Liens created hereby, and this Amended
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Secured Party and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Secured Party shall deliver to such Grantor any Collateral held by the Secured
Party hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

16

 

(b)               If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Loan
Agreement, then the Secured Party, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.

(c)                Each Grantor, to the fullest extent permitted under
Applicable Law, hereby releases Secured Party and each of its affiliates from
any claim of whatsoever nature that such Grantor has or may have against Secured
Party or any of its affiliates from the beginning of the world up and until the
date hereof.

The parties hereto acknowledge and agree that the terms and provisions of this
Agreement and the other Loan Documents are subject and subordinate, as
applicable, to the terms and provisions of that certain intercreditor and
subordination Agreement, dated as of March __, 2013, by and among Hanover
Holdings I, LLC, the Grantors, and Renewable Power Resources, LLC.

 

[Signature Page to Follow]

17

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended Collateral
Agreement to be executed by their duly authorized officers, all as of the day
and year first written above.

 



XZERES CORP.

 

By: /s/ Frank Greco

Name: Frank Greco
Title: Chief Executive Officer

 

XZERES Energy Services Corp.

 

By: /s/ Frank Greco

Name: Frank Greco

Title: Chief Executive Officer

 

XZERES Wind Europe Limited.

 

By: /s/ Frank Greco
Name: Frank Greco


 

Title: Chief Executive Officer



Hanover Holdings I, LLC

By: ____________________

Name: Joshua Sason

Title: Chief Executive Officer

18

 

